EXHIBIT 10.93.1



STATE OF VERMONT
PUBLIC SERVICE BOARD



Docket No. 7191

Tariff filing of Central Vermont Public
Service Corporation requesting a 6.15%
increase in its rates, for implementation
as of February 1, 2007



)
)
)
)

First Amendment to

MEMORANDUM OF UNDERSTANDING

            On September 8, 2006, a Memorandum of Understanding (the "MOU" or
"Memorandum") was entered which set forth the agreements reached between the
Vermont Department of Public Service ("DPS" or the "Department"), and Central
Vermont Public Service Corporation ("CVPS", "Central Vermont", or the "Company")
(together, the "Parties"), regarding CVPS's rate increase request as filed with
the Vermont Public Service Board ("PSB" or the "Board") in the above-referenced
docket. This First Amendment to the Memorandum of Understanding sets forth
further agreements as specified below. Except as specifically amended below, the
MOU remains in full force and effect in accordance with its terms.

            1.     On October 31, 2006, the Department and Central Vermont
reached a settlement in principle of the issues in Docket No. 7162, CVPS's
request for an accounting order relating to incremental costs of a Vermont
Yankee outage. That settlement results in an agreement for CVPS to defer $1.493
million of such costs pursuant to an order the Parties will request to be issued
in Docket No. 7162. The settlement also permits recovery of those costs over 24
months as part of this Docket No. 7191 MOU. Recovery of the agreed incremental
costs for the Vermont Yankee outage would begin in the rates proposed to be
effective January 1, 2007. In accordance with those understandings, the MOU is
amended as follows:

            a.       The first sentence of Paragraph 7 of the MOU is hereby
amended to read:

The undersigned Parties agree that a rate increase in CVPS's annual revenues
from retail customers of approximately $10.833 million, or 4.07%, effective with
service rendered on or after January 1, 2007, will result in just and reasonable
rates subject to the terms of this MOU.

            b.       The first two sentences of Paragraph 8 of the MOU are
hereby amended to read:

CVPS's illustrative Cost of Service, rate base, and cost of capital are as set
forth in Attachment 1-A. The Parties accept CVPS's proposed Cost of Service,
rate base, and cost of capital (Attachment 1-A) for purposes of this Memorandum
only because the overall rate levels established by this Memorandum will be just
and reasonable subject to the terms and conditions hereof.

            c.       Paragraph 11 of the MOU is hereby deleted and replaced to
read:

11.     Docket No. 7162 Accounting Order Request: (a) On October 31, 2006, the
Department and Central Vermont reached a settlement in principle of the issues
in Docket No. 7162, CVPS's request for an accounting order relating to
incremental costs of a Vermont Yankee outage. That settlement results in an
agreement for CVPS (i) to defer $1.493 million of such costs pursuant to an
order the Parties will request to be issued in Docket No. 7162, and (ii) to be
permitted to recover those costs over 24 months as part of this Docket No. 7191
MOU. Recovery of the agreed incremental costs for the Vermont Yankee outage
would begin in the rates proposed to be effective January 1, 2007. Attachment
1-A reflects the addition of the amortization in the proposed rates that are the
subject of the MOU. In the event the Board does not approve the settlement in
Docket No. 7162 or the $1.493 million included in the settlement therein is
revised, the Company shall record a regulatory asset or liability to reflect the
difference between the monthly amortization reflected in rates and the actual
monthly amortization of the deferred amount approved in Docket No. 7162.

(b) CVPS amortized the receipt of $1,088,297 from the VYNPC Internal Revenue
Service settlement over three years to reduce the Cost of Service in this
proceeding by $362,766 per year. See Schedule 7, page 2 ("Regulatory Assets,
Deferred Debits, and Regulatory Liabilities"), line 43. This amortization shall
be applied to increase earnings in the Rate Year (and shall be included in the
calculation of the earnings cap amounts), and CVPS shall include such
amortization to reduce its Cost of Service in 2008 and 2009.

            d.       The second sentence of the second paragraph of Paragraph 12
of the MOU is hereby amended by inserting the word "and" before "(ii)" and
deleting the phrase "and (iii) not include the effect on the books of a decision
in Docket No. 7162."

            2.     The General Provisions of Paragraphs 25-31 of the MOU apply
to this MOU Amendment.

            DATED at Montpelier, Vermont this 3d day of November, 2006.




By:






By:

VERMONT DEPARTMENT OF
      PUBLIC SERVICE

   /s/ Geoffrey Commons, Esq.            
    Geoffrey Commons, Esq.
    Special Counsel

CENTRAL VERMONT PUBLIC
      SERVICE CORPORATION

   /s/ Kenneth C. Picton, Esq.            
    Kenneth C. Picton, Esq.
    Assistant General Counsel

 